DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,935,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the both disclose compliant arms with a loop structure comprising ribs.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 19, “user,” should be “user”. In other words, the “,” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 9,081,210) in view of Ferrara (US 11,311,060).
Regarding claim 1, Adams discloses a headset, comprising: a compliant arm having a rib (portion between 401, 701, or 801) and a closed loop structure (at 400a-b, 700a-b, or 800a-b). See Figs. 1-8. Adams does not disclose the closed loop as claimed.
Ferrara, which is drawn to headgear, discloses a closed loop that comprises one or more openings, wherein the rib comprises a straight segment (at 22) along a length direction, a width direction, and a thickness in a thickness direction, and the loop structure and the straight segment form a planar structure along a plane that has a surface normal along the thickness direction; and a frame (100) comprising a temple arm to which the compliant arm is adjustably attached, wherein the rib corresponds to a deformation profile upon which at least the closed loop structure is determined, and at least the straight segment of the rib and the closed loop structure in the planar structure, when the headset is placed on a head of a user exhibit, along a the plane, an in-plane deformation based at least in part upon the deformation profile. See Figs. 1-13. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the closed loop of Adams have the segments of Ferrara in order to cushion the loop against a user.  
Regarding claim 2, the compliant arm is capable of non-uniformly distributing a load due to at least the portion of a weight of the headset onto a strong bone structure of the head of the user.  
Regarding claim 3, the straight segment of the rib in the compliant arm comprises a slenderness ratio, and the compliant arm uniformly distributes a load along a portion that is not an anchor point or anchor bone of the head of the user. See Figs. 5-8. 
Regarding claim 4, the closed loop structure of the compliant arm has an inner wall and an outer wall, and the compliant arm non-uniformly distributes at least a portion of a weight of the headset due to the deformation of at least the rib or at least one of the inner wall or the outer wall of the compliant arm. See Figs. 5-8. 
Regarding claim 5, the compliant arm is adjustably attached to the temple arm of the frame and provides adjustments along multiple axes. See Figs. 1-8. 
Regarding claim 6, the deformation occurs in one or more directions in the plane due to at least a portion of a weight of the headset. See Figs. 1-8. 
Regarding claim 7, the compliant arm and the temple arm of the frame are constructed as one single body, and the compliant arm is adjustable on multiple axes relative to the temple arm of the frame. See Figs. 1-8. 
Regarding claim 11, the headset can be a virtual reality or augmented reality headset, and the plane comprises a surface normal which, when the headset is placed on the head of the user, lies along a vertical direction from a perspective of the user.  
Regarding claim 12, Adams, as modified above, sufficiently discloses the claimed invention including an adapter (101, 100a) that operatively couples the planar structure to a temple arm of an eyewear. See Adams, Figs. 1-2.
Regarding claim 13, the planar structure is a single body of a same material that comprises a thermoplastic material. See col. 3, ll. 57 - col. 4, ll. 8; and col. 5, ll. 40-45.
Regarding claim 14, the rib longitudinal direction in the plane when the compliant arm is placed on the head is normal to the portion of the contour of the head in contact with the planar structure.  
Regarding claim 15, the outer wall can be made of a flexible plastic material, the wall bridge comprises a flexible metal, and the rib is made of the flexible plastic material or a different flexible plastic material. See col. 5, ll. 40-45. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal in order to have a strong device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 16, the compliant arm is adjustable on one or more axes when coupled to a temple arm of a frame of an eyewear by using a connector (110a) that receives the temple arm on one end and the compliant arm on another end. See Figs. 5-8. 
Regarding claim 17, the plurality of ribs can have multiple, different spacing values or multiple different thicknesses. See Ferrara, Figs. 1-13. 
Regarding claim 18, the rib of the plurality of ribs corresponds to a slenderness ratio for the deformation profile of the planar structure. See Fig. 5. 
Regarding claim 19, the plurality of ribs in the planar structure are capable of comprising an earlier rib, a central rib, and a later rib, the central rib comprises a higher slenderness ratio, and the earlier rib and the later rib comprises one or more lower slenderness ratios that are lower than the higher slenderness ratios that are lower than the higher slenderness ratio of the central rib. See Ferrara, Figs. 1-13.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Ferrara as applied above in further view of Wells (US 5,003,300).
Regarding claim 8, Adams does not disclose compliant arms as claimed. Wells, which is drawn to a headset, discloses two upper compliant arms (25), and a separate compliant arm different from the compliant arm. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have another set of compliant arms on the device of Adams wherein an upper compliant arm of the two upper compliant arms comprises a first loop structure enclosing a first rib and comprising one or more separate openings, wherein the first rib comprises a first straight segment along a first longitudinal direction, the first loop structure and the first straight segment form a first planar structure that corresponds to a first plane on which the first longitudinal direction is located, and when the headset is placed on the head of the user, the first plane on which at least a portion of the first planar structure is located is normal to a portion of a first contour of the head of the user in contact with the first planar structure, the compliant arm comprises a deformation profile which, when under load, approximately matches a contour of the head of the user, and the two upper compliant 36Attorney Docket No. ML-0328USCON1 arms, the compliant arm, and the separate compliant arm are each adjustable on multiple axes. Such a configuration would better secure the device on a user.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have more compliant arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Adams, as modified above, sufficiently discloses the claimed invention. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Ferrara as applied above in further view of Tazbaz et al. (US 2015/0316773).
Regarding claim 9, Adams, as modified above, sufficiently discloses the claimed invention but does not disclose a spool as claimed. Tazbaz, which is drawn to a headset, discloses compliant arms joined to a frame by a connector (120), the connector comprising a spool type spring. See Fig. 1, and [0085]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to connect the arms using a spool type spring, as disclosed by Tazbaz, in order to more securely connect the device to a user. 
Regarding claim 10, the compliant arm comprises an upward bend that is capable of allowing the compliant arm to rest on a top portion of an occipital bone or the parietal bone of the user’s head. See Fig. 1.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734